Case 3:13-cv-03030-PKH Document 234           Filed 05/10/21 Page 1 of 1 PageID #: 2407




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION

CHERIESE KIDDIE                                                                PLAINTIFF

v.                                No. 3:13-CV-03030

JOHNNIE COPELAND et al.                                                    DEFENDANTS

                                      JUDGMENT

      Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

      IT IS SO ADJUDGED this 10th day of May, 2021.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
